ACCEPTED
                                                                        03-13-00347-CR
                                                                                5313413
                                                             THIRD COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                                                   5/18/2015 7:42:54 AM
                                                                      JEFFREY D. KYLE
                        No. 03-13-00347-CR                                       CLERK

   IN THE COURT OF APPEALS FOR THE THIRD JUDICIAL
            DISTRICT OF TEXAS, AT AUSTIN  FILED IN
                                                 3rd COURT OF APPEALS
                     The State of Texas              AUSTIN, TEXAS
                                                 5/18/2015 7:42:54 AM
                            Appellant              JEFFREY D. KYLE
                                                         Clerk
                                v.
                     Donna Marie Pryor
                             Appellee
 On Appeal from Comal County in Case Number CR2012-208,
       from the 207th District Court of Comal County
          The Hon. Jack Robison, Judge Presiding


               Motion for Rehearing

TO THE HONORABLE COURT OF APPEALS:

    COMES NOW, Donna Marie Pryor, Appellant in the above

styled and numbered cause, and respectfully enters this Motion

for Rehearing, pursuant to Rule 49.1, Tex.R.App.Pro., and would

show the Court that on May 1, 2015, this Court reversed the

actions of the trial court and Court of Appeals in an unpublished

opinion. See Pryor v. State, No. 03-13-00347-CR (Tex.App. -

Austin; May 1, 2015).

    This motion for rehearing is timely filed if presented or post-

marked on or before May 18, 2015. In that regard, Appellee would
show the Court that it should grant rehearing and reverse

judgment of the trial court for the following reasons:

Î The Court minimized or omitted mention of crucial evidence

shown in the video recording of the traffic encounter which

demonstrated the existence of a fact issue, resulting in an

incomplete and inadequate review of the evidence supporting the

necessity of submission of the issue of the legality of the traffic

stop to the jury pursuant to Article 38.23, C.Cr.P., as requested;

and,

Ï The Court has failed to conduct a true balancing test with

regard to the harm inherent in the recognized error and has,

instead, substituted a per se harm standard for those convicted of

driving while intoxicated and punished as an habitual offender.

                             Prayer

       WHEREFORE PREMISES CONSIDERED, Appellant prays this

Honorable Court will grant his Motion for Rehearing, reconsider its

opinion on original submission and, on rehearing, reverse the

judgment of the trial court in this case.



                                 2
Respectfully submitted,



____________________________________
John G. Jasuta
Attorney at Law
1801 East 51st Street, Suite 365-474
Austin, Texas 78723
eMail: lawyer1@johngjasuta.com
Tel. 512-474-4747
Fax: 512-532-6282
State Bar No. 10592300



____________________________________
David A. Schulman
Attorney at Law
1801 East 51st Street, Suite 365-474
Austin, Texas 78723
Tel. 512-474-4747
Fax: 512-532-6282
eMail: zdrdavida@davidschulman.com
State Bar Card No. 17833400

Attorneys for Donna Marie Pryor




   3
           Certificate of Compliance and Delivery
     This is to certify that: (1) this document, created using
WordPerfect™ X7 software, contains 361 words, excluding those
items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies
with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on
May 18, 2015, a true and correct copy of the above and foregoing
“Motion for Rehearing” was transmitted via the eService function
on   the     State’s   eFiling   portal,    to   Joshua    Presley
(presj@co.comal.tx.us) and Clay Hearrell (hearrc@co.comal.tx.us),
counsel of record for the State of Texas.



                            ______________________________________
                            John G. Jasuta




                                 4